ACCEPTED
                                                                                                    05-15-01375-CV
                                                                                         FIFTH COURT OF APPEALS
                                                                                                    DALLAS, TEXAS
                                                                                               12/3/2015 3:38:18 PM
                                                                                                         LISA MATZ
                                                                                                             CLERK

                          Court of Appeals No. 05-15-01375-CV
                            Trial Court Case No. DC-15-00971
                                                                              FILED IN
     Roger K. Parsons, individually, and as        §                 5th COURT
                                                           IN THE COURT        OF APPEALS
                                                                          OF APPEALS
                                                                         DALLAS, TEXAS
     Independent Administrator for the estate      §                   12/3/2015 3:38:18 PM
     of Esther Ann Kartsotis Parsons,              §                         LISA MATZ
          Appellant                                §       FIFTH   DISTRICT OF    TEXAS
                                                                               Clerk
v.                                                 §
     Michael Kevin Queenan                         §
     and the Queenan Law Firm                      §
          Appellees                                §       AT DALLAS


              Appellant’s Motion to Extend Time to File Notice of Appeal


        In response to a 12/2/2015 letter from Clerk-of-the-Court Lisa Matz (Ex. 1),

Appellant respectfully moves for more time to file notice of appeal regarding Court of

Appeals No. 05-15-01375-CV (Trial Court Case No. DC-15-00971), originating from the

160th District Court in Dallas County, Texas, Judge Jim Jordan presiding.

        The Clerk’s 12/2/15 review of submitted documents states information sufficient

to satisfy all but one element of Tex. R. App. P. 10.5(b). To quote, this appeal concerns

        an order signed by the trial court on July 28, 2015 granting summary
        judgment with regard to all claims in the case.

Further,

        Appellant filed a timely motion for new trial. Accordingly, appellant’s
        notice of appeal was due on October 26, 2015. See TEX. R. APP. P. 26.1(a).
        The clerk’s record shows, however, that the notice of appeal was not filed
        until November 10, 2015.

Finally,

        Because the notice … was filed within fifteen days of the deadline, appellant
        can remedy the timeliness problem by filing, within ten days of the date of
        this letter, a motion for extension that complies with rule 10.5(b).

Motion to Extend Time to File Notice of Appeal in Parsons v. Queenan                  p. 1 of 2
       To address Tex. R. App. P. 10.5(b)(1)(C), which requires “the facts relied on to

reasonably explain the need for an extension,” Appellant’s counsel admits to

miscalculating the applicable deadline. Further, counsel avers the miscalculation was not

the result of conscious indifference---it was a mistake for which counsel apologizes to

Clerk, Court, Appellees and opposing counsel. Finally, counsel avers that there was no

intent on the part of Appellant or counsel to delay the determination of this matter.

       Appellant prays that this motion be granted and that the above-styled appeal be

addressed by the Court.

       Respectfully submitted,




                              CERTIFICATE OF SERVICE

       I certify that on 12/3/15, I served the foregoing on opposing counsel:
Marshall M. Searcy, Jr. and Caleb B. Bulls
201 Main Street, Suite 2500, Fort Worth, Texas 76102
caleb.bulls@kellyhart.com; marshall.searcy@kellyhart.com




Motion to Extend Time to File Notice of Appeal in Parsons v. Queenan                    p. 2 of 2
CHIEF JUSTICE                                                                                       LISA MATZ
 CAROLYN WRIGHT
                                                                            Exhibit 1         CLERK OF THE COURT
                                                                                                  (214) 712-3450
JUSTICES                                                                                    theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                    GAYLE HUMPA
 DOUGLAS S. LANG                                                                            BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                             (214) 712-3434

                                         Court of Appeals
 ROBERT M. FILLMORE                                                                       gayle.humpa@5th.txcourts.gov
 LANA MYERS
 DAVID EVANS
 DAVID LEWIS                      Fifth District of Texas at Dallas                                FACSIMILE
                                                                                                 (214) 745-1083
 ADA BROWN
                                           600 COMMERCE STREET, SUITE 200
 CRAIG STODDART                                                                                  INTERNET
 BILL WHITEHILL                                 DALLAS, TEXAS 75202                     WWW.TXCOURTS.GOV/5THCOA.ASPX
 DAVID J. SCHENCK                                  (214) 712-3400




                                                December 2, 2015
       Mr. Christopher Nygaard
       Nygaard Law
       Chicago Title Building
       1400 Preston Rd., Suite 400
       Plano, TX 75093


       RE:      Court of Appeals Number:      05-15-01375-CV
                Trial Court Case Number:      DC-15-00971

       Style: Roger K. Parsons, Individually and as Independent Administrator for the Estate of Esther
              Ann Kartsotis Parsons
              v.
              Michael Kevin Queenan and the Queenan Law Firm


       Dear Mr. Nygaard:

              The Court has reviewed the clerk’s record in this case. The appeal concerns an order
       signed by the trial court on July 28, 2015 granting summary judgment with regard to all claims in
       the case. Appellant filed a timely motion for new trial. Accordingly, appellant’s notice of
       appeal was due on October 26, 2015. See TEX. R. APP. P. 26.1(a). The clerk’s record shows,
       however, that the notice of appeal was not filed until November 10, 2015.

               Without a timely filed notice of appeal, the Court lacks jurisdiction. See TEX. R. APP. P.
       25.1 The Court may, however, grant an appellant an extension of time to file a notice of appeal
       if the appellant filed the notice of appeal within fifteen days of the deadline and files a motion
       complying with rule 10.5(b) of the rules of appellate procedure. TEX. R. APP. P. 26.3. Because
       the notice of appeal was filed within fifteen days of the deadline, appellant can remedy the
       timeliness problem by filing, within ten days of the date of this letter, a motion for extension
       that complies with rule 10.5(b).
                                                               Exhibit 1
         We caution you that failure to file a proper extension motion by the deadline set forth in
this letter may result in the dismissal of the appeal for lack of jurisdiction.

                                      Respectfully,

                                      /s/ Lisa Matz, Clerk of the Court


cc:
Mr. Marshall M. Searcy Jr.
Kelly, Hart & Hallman LLP
201 Main Street, Suite 2500
Fort Worth, TX 76102-3129




                                                2